Case 2:16-cv-00762-KM-MAH Document 117 Filed 04/12/21 Page 1 of 1 PageID: 1231




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

  AARON HOCKADAY

                           Plaintiff,               Civ. No. 16-762 (KM)

                  v.
                                                    120-DAY ORDER
  CITY OF NEWARK, et al.,                          ADMINISTRATIVELY
                                                  TERMINATING ACTION
                           Defendants.


 KEVIN MCNULTY, U.S.D.J.:

       It having been reported to the Court that the above-captioned matter has
 been settled,

       IT IS on this 12th day of April, 2021,

      ORDERED that this action and any pending motions are hereby
 administratively terminated; and it is further

      ORDERED that this shall not constitute a dismissal Order under the
 Federal Rules of Civil Procedure; and it further

        ORDERED that within 120 days after entry of this Order (or such
 additional period authorized by the Court), the parties shall file all papers
 necessary to dismiss this action under the Federal Rules of Civil Procedure or, if
 settlement cannot be consummated, request that the action be reopened; and it
 is further

       ORDERED that absent receipt from the parties of dismissal papers or a
 request to reopen the action within the 120-day period, the Court shall dismiss
 this action, without further notice, with prejudice and without costs.



                                        _s/ Kevin McNulty_____________
                                        HON. KEVIN MCNULTY
                                        United States District Judge
